Exhibit 10.2

Execution Version

 

 

 

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

by

SEARS AUTHORIZED HOMETOWN STORES, LLC

as Lead Borrower

and

THE OTHER BORROWERS AND GUARANTORS PARTY HERETO

FROM TIME TO TIME

and

BANK OF AMERICA, N.A.,

as Agent

Dated as of November 1, 2016

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   PREAMBLE        1    RECITALS        1    AGREEMENT        2   
ARTICLE I    DEFINITIONS AND INTERPRETATION    SECTION 1.1.   Definitions      2
   SECTION 1.2.   Interpretation      8    SECTION 1.3.   Perfection Certificate
     8    ARTICLE II    GUARANTY    SECTION 2.1.   Guaranty      8    SECTION
2.2.   Guaranteed Obligations Not Affected      8    SECTION 2.3.   Security   
  9    SECTION 2.4.   Guaranty of Payment      9    SECTION 2.5.   No Discharge
or Diminishment of Guaranty      9    SECTION 2.6.   Information      10   
SECTION 2.7.   Subordination      10    ARTICLE III    GRANT OF SECURITY AND
SECURED OBLIGATIONS    SECTION 3.1.   Pledge; Grant of Security Interest      11
   SECTION 3.2.   Secured Obligations      12    SECTION 3.3.   Security
Interest      12    ARTICLE IV    PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
   USE OF COLLATERAL    SECTION 4.1.   Delivery of Certificated Securities
Collateral      12    SECTION 4.2.   Perfection of Uncertificated Securities
Collateral      13   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.3.   Financing Statements and Other Filings; Maintenance of Perfected
Security Interest    13 SECTION 4.4.   Other Actions    14 SECTION 4.5.  
Supplements; Further Assurances    16 ARTICLE V REPRESENTATIONS, WARRANTIES AND
COVENANTS SECTION 5.1.   Title    17 SECTION 5.2.   Limitation on Liens; Defense
of Claims; Transferability of Collateral    17 SECTION 5.3.   Chief Executive
Office; Change of Name; Jurisdiction of Organization    18 SECTION 5.4.  
Location of Inventory and Equipment    18 SECTION 5.5.   Due Authorization and
Issuance    18 SECTION 5.6.   No Conflicts, Consents, etc.    18 SECTION 5.7.  
Insurance    19 SECTION 5.8.   Collateral    19 SECTION 5.9.   Credit Card
Receivables    19 SECTION 5.10.   Related Intellectual Property    20 ARTICLE VI
   CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL    SECTION 6.1.   Pledge
of Additional Securities Collateral    20 SECTION 6.2.   Voting Rights;
Distributions; etc.    20 SECTION 6.3.   Organization Documents    22 SECTION
6.4.   Defaults, Etc.    22 SECTION 6.5.   Certain Agreements of Grantors As
Issuers and Holders of Equity Interests    22 ARTICLE VII    CERTAIN PROVISIONS
CONCERNING CREDIT CARD RECEIVABLES    SECTION 7.1.   Special Representations and
Warranties    23 SECTION 7.2.   Maintenance of Records    23 SECTION 7.3.  
Modification of Terms, Etc.    23

 

-ii-



--------------------------------------------------------------------------------

ARTICLE VIII    REMEDIES   

SECTION 8.1.

 

Remedies

     24   

SECTION 8.2.

 

Notice of Sale

     26   

SECTION 8.3.

 

Waiver of Notice and Claims

     26   

SECTION 8.4.

 

Certain Sales of Collateral

     26   

SECTION 8.5.

 

No Waiver; Cumulative Remedies

     27   

SECTION 8.6.

 

Grant of License

     28   

SECTION 8.7.

 

Application of Proceeds

     28    ARTICLE IX    MISCELLANEOUS   

SECTION 9.1.

 

Concerning the Agent

     28   

SECTION 9.2.

 

Agent May Perform; Agent Appointed Attorney-in-Fact

     29   

SECTION 9.3.

 

[Reserved.]

     30   

SECTION 9.4.

 

Continuing Security Interest; Assignment

     30   

SECTION 9.5.

 

Termination; Release

     30   

SECTION 9.6.

 

Modification in Writing

     30   

SECTION 9.7.

 

Notices

     31   

SECTION 9.8.

 

GOVERNING LAW

     31   

SECTION 9.9.

 

CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL

     31   

SECTION 9.10.

 

Severability of Provisions

     32   

SECTION 9.11.

 

Execution in Counterparts; Effectiveness

     32   

SECTION 9.12.

 

No Release

     33   

SECTION 9.13.

 

Amendment and Restatement

     33   

SIGNATURES

    

EXHIBIT 1

 

Form of Securities Pledge Amendment

  

SCHEDULE I

 

Intercompany Notes

  

SCHEDULE II

 

Filings, Registrations and Recordings

  

SCHEDULE III

 

Pledged Interests

  

SCHEDULE IV

 

Commercial Tort Claims

  

 

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT dated as of November 1,
2016 (as amended, restated, supplemented or otherwise modified from time to time
in accordance with the provisions hereof, this “Agreement”) made by (i) SEARS
AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company having an
office at 5500 Trillium Boulevard, Suite 501, Hoffman Estates, Illinois 60192,
as lead borrower for itself and the other Borrowers (the “Lead Borrower”), (ii)
THE OTHER BORROWERS LISTED ON THE SIGNATURE PAGES HERETO (together with the Lead
Borrower, the “Original Borrowers”) OR FROM TIME TO TIME PARTY HERETO BY
EXECUTION OF A JOINDER AGREEMENT (the “Additional Borrowers,” and together with
the Original Borrowers, the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE
SIGNATURE PAGES HERETO (the “Original Guarantors”) AND THE OTHER GUARANTORS FROM
TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional
Guarantors,” and together with the Original Guarantors, the “Guarantors”), as
pledgors, assignors and debtors (the Borrowers, together with the Guarantors, in
such capacities and together with any successors in such capacities, the
“Grantors,” and each, a “Grantor”), in favor of BANK OF AMERICA, N.A., having an
office at 100 Federal Street, 9th Floor, Boston, Massachusetts 02110, in its
capacity as administrative agent and collateral agent for the Credit Parties (as
defined in the Credit Agreement defined below) pursuant to the Credit Agreement,
as pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Agent”).

R E C I T A L S :

A. The Original Borrowers, the Original Guarantors, the Agent, and the Lenders
are party to that certain Credit Agreement, dated as of October 11, 2012 (as
amended and in effect, the “Existing Credit Agreement”) by and among the
Original Borrowers, the Original Guarantors, the Agent, and the Lenders.

B. The Original Borrowers and the Original Guarantors are party to that certain
Guaranty and Security Agreement dated as of October 11, 2012 (as amended and in
effect, the “Existing Guaranty and Security Agreement”), pursuant to which,
among other things, the Grantors granted a security interest in the Collateral
(as defined in the Existing Guaranty and Security Agreement) to the Agent, for
the benefit of the Credit Parties, to secure the Secured Obligations (as defined
in the Existing Security Guaranty and Agreement) and the Original Guarantors
have, among other things, unconditionally guaranteed the Guaranteed Obligations.

C. The Original Borrowers, the Original Guarantors, the Agent, and the Lenders
party thereto, among others, have, in connection with the execution and delivery
of this Agreement, entered into that certain Amended and Restated Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which amends and
restates the Existing Credit Agreement.



--------------------------------------------------------------------------------

D. The Borrowers and the Guarantors will receive substantial benefits from the
execution, delivery and performance of the Secured Obligations (as defined
below) and each is, therefore, willing to enter into this Agreement.

E. This Agreement is given by each Grantor in favor of the Agent for the benefit
of the Credit Parties to secure the payment and performance of all of the
Secured Obligations.

F. It is a condition to the obligations of the Lenders to make the Loans under
the Credit Agreement and a condition to the L/C Issuer’s issuing Letters of
Credit under the Credit Agreement that the Existing Guaranty and Security
Agreement be restated in its entirety and that each Grantor execute and deliver
the applicable Loan Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC.

(b) Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.

(c) The following terms shall have the following meanings:

“Accommodation Payment” shall have the meaning assigned to such term in SECTION
2.7 hereof.

“Additional Borrowers” shall have the meaning assigned to such term in the
Preamble hereof.

“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Agent” shall have the meaning assigned to such term in the Preamble hereof.

 

2



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such in the Preamble hereof.

“Allocable Amount” shall have the meaning assigned to such term in SECTION 2.7
hereof.

“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.

“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.

“Collateral” shall have the meaning assigned to such term in SECTION 3.1 hereof.

“Contracts” shall mean, collectively, with respect to each Grantor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Grantor and any
other party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC.

“Control Agreements” shall mean, collectively, the Blocked Account Agreements
and the Securities Account Control Agreements.

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office and (ii) the right to obtain
all renewals thereof.

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

“Credit Agreement” shall have the meaning assigned to such term in Recital C
hereof.

 

3



--------------------------------------------------------------------------------

“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Interests or Intercompany Notes.

“Excluded Equity” means any (a) voting Equity Interest or group of Equity
Interests issued by any CFC representing more than 65% of the total voting power
of all outstanding “stock entitled to vote” within the meaning of Treasury
Regulations §1.956-2(c)(2), or (b) Equity Interest in any Foreign Subsidiary
Holding Company.

“Excluded Property” shall mean the following:

(a) any contract, license, agreement, permit or lease held by any Grantor (i) if
the grant of such a security interest shall constitute or result in (A) the
abandonment, invalidation or unenforceability of any right, title or interest of
such Grantor therein or result in such Grantor’s loss of use of such asset or
(B) a breach or termination pursuant to the terms of, or a default under, any
such lease, contract, agreement, property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable Law (including
any Debtor Relief Law) or principles of equity) or (ii) to the extent that
applicable Law prohibits the creation of a security interest therein or thereon
(other than to the extent that any such term would be rendered ineffective
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
Law (including any Debtor Relief Law) or principles of equity)

(b) any Excluded Equity;

(c) any specifically identified assets as to which the Agent shall reasonably
determine (in consultation with the Lead Borrower) that the costs and burdens of
obtaining a security interest therein or perfection thereof outweigh the value
of the security afforded thereby;

(d) any property or assets owned by a Foreign Subsidiary;

(e) any fee-owned interests in real property;

(f) any real or personal property consisting solely of fixed or capital assets
that is subject to a “purchase money security interest”, permitted under the
Credit Agreement, to the extent that such the documents and agreements
evidencing such purchase money security interest prohibit the creation by a
Grantor of a junior security interest therein, unless the holder thereof has
consented to the creation of such a junior security interest; and

(g) any Intellectual Property;

 

4



--------------------------------------------------------------------------------

provided, however, that in each case described in clause (a) above, such
property shall constitute “Excluded Property” only to the extent and for so long
as such contract, license, permit, lease or applicable Law validly prohibits the
creation of a Lien on such property in favor of the Agent and, upon the
termination of such prohibition (howsoever occurring), such property shall cease
to constitute “Excluded Property”; provided further, that “Excluded Property”
shall not include the right to receive any proceeds arising therefrom, the right
to receive any payment of money (including, without limitation, General
Intangibles) or any other rights referred to in Sections 9-406(f), 9-407(a) or
9-408(a) of the UCC or any Proceeds, substitutions or replacements of any
Excluded Property (unless such Proceeds, substitutions or replacements would
otherwise constitute Excluded Property);

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia (or any political subdivision thereof, territories or possessions of
the United States or Puerto Rico).

“General Intangibles” shall mean, collectively, with respect to each Grantor,
all “general intangibles,” as such term is defined in the UCC, of such Grantor
and, in any event, shall include, without limitation, (i) all of such Grantor’s
rights, title and interest in, to and under all insurance policies and
Contracts, (ii) all know-how and warranties relating to any of the Collateral,
(iii) any and all other rights, claims, choses-in-action and causes of action of
such Grantor against any other Person and the benefits of any and all collateral
or other security given by any other Person in connection therewith, (iv) all
guarantees, endorsements and indemnifications on, or of, any of the Collateral,
(v) all lists, books, records, correspondence, ledgers, print-outs, files
(whether in printed form or stored electronically), tapes and other papers or
materials containing information relating to any of the Collateral, including,
without limitation, all customer or tenant lists, identification of suppliers,
data, plans, blueprints, specifications, designs, drawings, appraisals, recorded
knowledge, surveys, studies, engineering reports, test reports, manuals,
standards, processing standards, performance standards, catalogs, research data,
field repair data, accounting information pertaining to such Grantor’s
operations or any of the Collateral and all media in which or on which any of
the information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data, (vi) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Authority (or any Person acting on behalf of a Governmental
Authority) now or hereafter acquired or held by such Grantor pertaining to
operations now or hereafter conducted by such Grantor or any of the Collateral
including, without limitation, building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of
operation, (vii) all Payment Intangibles and all rights to payment of such
Grantor from other Persons (including in respect of Indebtedness owing to such
Grantor by other Persons), and (viii) all rights to reserves, deferred payments,
deposits, refunds, indemnification of claims to the extent the foregoing relate
to any Collateral and claims for tax or other refunds against any Governmental
Authority relating to any Collateral.

“Grantor” shall have the meaning assigned to such term in the Preamble hereof.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

 

5



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall have the meaning assigned to such term in SECTION
2.1 hereof.

“Instruments” shall mean, collectively, with respect to each Grantor, all
“instruments,” as such term is defined in Article 9 of the UCC, and shall
include, without limitation, all promissory notes (including the Intercompany
Notes), drafts, bills of exchange or acceptances.

“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes payable to a Loan Party and described on Schedule I hereto and each
intercompany note hereafter acquired by such Grantor and all certificates,
instruments or agreements evidencing such intercompany notes, and all
assignments, amendments, restatements, supplements, extensions, renewals,
replacements or modifications thereof to the extent not prohibited by the terms
of the Loan Documents.

“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.

“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.

“Original Borrowers” shall have the meaning assigned to such term in the
Preamble hereof.

“Original Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.

“Patents” shall mean (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, (ii) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof and (iii) all rights to obtain
any reissues or extensions of the foregoing.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent.

“Perfection Certificate” shall mean that certain Perfection Certificate dated as
of the date hereof, executed and delivered by each Grantor in favor of the Agent
for the benefit of the Credit Parties, and each other Perfection Certificate
(which shall be in form and substance reasonably acceptable to the Agent)
executed and delivered by the applicable Borrower or Guarantor in favor of the
Agent for the benefit of the Credit Parties contemporaneously with the execution
and delivery of a joinder agreement executed in accordance with Section 6.11 of
the Credit Agreement, in each case, as the same may be amended, amended and
restated, restated, supplemented or otherwise modified from time to time in
accordance with the Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interests in any issuer now existing or hereafter acquired or formed,
including, without limitation, all Equity Interests of such issuer described in
Schedule III hereof and all Equity Interests in any successor corporation or
interests or certificates of any successor limited liability company,
partnership or other entity owned by such Grantor formed by or resulting from
any consolidation or merger in which any Person listed in Section I of the
Perfection Certificate is not the surviving entity, together with all rights,
privileges, authority and powers of such Grantor relating to such Equity
Interests issued by any such issuer or any such successor Person under the
Organization Documents of any such issuer or any such successor Person, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Grantor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Grantor in any manner, and all other Investment Property owned
by such Grantor.

“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations.

“Securities Account Control Agreement” shall mean an agreement in form and
substance reasonably satisfactory to the Agent with respect to any Securities
Account of a Grantor.

“Securities Act” means the Securities Exchange Act of 1933, as amended and the
applicable regulations promulgated by the Securities and Exchange Commission
pursuant to such Act.

“Securities Collateral” shall mean, collectively, the Pledged Interests, the
Intercompany Notes and the Distributions.

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (ii) the right to obtain all renewals thereof.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the

 

7



--------------------------------------------------------------------------------

Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

“UFCA” shall have the meaning assigned to such term in SECTION 2.7 hereof.

“UFTA” shall have the meaning assigned to such term in SECTION 2.7 hereof.

SECTION 1.2. Interpretation. The rules of interpretation specified in Article I
of the Credit Agreement shall be applicable to this Agreement.

SECTION 1.3. Perfection Certificate. The Agent and each Grantor agree that the
Perfection Certificate, and all schedules, amendments and supplements thereto
are and shall at all times remain a part of this Agreement.

ARTICLE II

GUARANTY

SECTION 2.1. Guaranty.

Each Grantor irrevocably and unconditionally guaranties, jointly with the other
Grantors and severally, as a primary obligor and not merely as a surety, the due
and punctual payment when due (whether at the stated maturity, by required
prepayment, by acceleration or otherwise) and performance by the Borrowers and
each other applicable Loan Party of all Obligations (collectively, the
“Guaranteed Obligations”), including all such Guaranteed Obligations which shall
become due but for the operation of any Debtor Relief Law. Each Grantor further
agrees that the Guaranteed Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon this Agreement notwithstanding any extension or renewal of any
Guaranteed Obligation.

SECTION 2.2. Guaranteed Obligations Not Affected.

To the fullest extent permitted by applicable Law, each Grantor waives
presentment to, demand of payment from, and protest to, any Loan Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of this
guaranty, notice of protest for nonpayment and all other notices of any kind. To
the fullest extent permitted by applicable Law, the obligations of each Grantor
hereunder shall not be discharged or impaired or otherwise affected by (a) any
rescission, waiver, amendment or modification of, or any release from, any of
the terms or provisions of this Agreement, any other Loan Document or any other
agreement delivered or given in connection herewith or therewith, with respect
to any Loan Party or with respect to the Guaranteed Obligations, (b) the failure
to perfect any security interest in, or the release of, any of the Collateral
held by or on behalf of the Agent or any other Credit Party, or (c) the lack of
legal existence of any Loan Party or legal obligation to discharge any of the
Guaranteed Obligations by any Loan Party for any reason whatsoever, including,
without limitation, in any insolvency, bankruptcy or reorganization of any Loan
Party.

 

8



--------------------------------------------------------------------------------

SECTION 2.3. Security.

Each of the Grantors hereby acknowledges and agrees that the Agent and each of
the other Credit Parties may (a) take and hold security for the payment of this
guaranty and the Guaranteed Obligations and exchange, enforce, waive and release
any such security, (b) apply such security and direct the order or manner of
sale thereof as they in their sole discretion may determine (subject to any
limitations contained herein), and (c) release or substitute any one or more
endorsees, the Borrowers or other obligors, in each case without affecting or
impairing in any way the liability of any Grantor hereunder.

SECTION 2.4. Guaranty of Payment.

Each of the Grantors further agrees that this guaranty constitutes a guaranty of
payment and performance when due of all Guaranteed Obligations and not of
collection and, to the fullest extent permitted by applicable Law, waives any
right to require that any resort be had by the Agent or any other Credit Party
to any of the Collateral or other security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Agent or any other Credit Party in favor of any Loan Party or any other
Person or to any other guarantor of all or part of the Guaranteed
Obligations. Any payment required to be made by the Grantors hereunder may be
required by the Agent or any other Credit Party on any number of occasions and
shall be payable to the Agent, for the benefit of the Agent and the other Credit
Parties, in the manner provided in the Credit Agreement.

SECTION 2.5. No Discharge or Diminishment of Guaranty.

The obligations of each Grantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than the
defense of payment in full in cash of the Guaranteed Obligations). Without
limiting the generality of the foregoing, the Guaranteed Obligations of each
Grantor hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Agent or any other Credit Party to assert any claim or demand
or to enforce any remedy under this Agreement, the Credit Agreement, any other
Loan Document or any other agreement delivered or given in connection herewith
or therewith, by any waiver or modification of any provision thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Grantor or that would otherwise
operate as a discharge of any Grantor as a matter of law or equity (other than a
written release of such Grantor from the Agent in accordance with the terms of
the Loan Documents or the payment in full in cash of the Guaranteed
Obligations).

 

9



--------------------------------------------------------------------------------

SECTION 2.6. Information.

Each of the Grantors assumes all responsibility for being and keeping itself
informed of each Loan Party’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that such Grantor assumes and
incurs hereunder, and agrees that none of the Agent or the other Credit Parties
will have any duty to advise any of the Grantors of information known to it or
any of them regarding such circumstances or risks.

SECTION 2.7. Subordination.

Upon payment by any Grantor of any Guaranteed Obligations, all rights of such
Grantor against any other Grantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior payment in
full in cash of all of the Guaranteed Obligations (other than (i) contingent
indemnification obligations for which a claim has not been asserted, and (ii)
Letters of Credit that have been Cash Collateralized or for which back-to-back
letters of credit from an issuer acceptable to the L/C Issuer and on terms
acceptable to the L/C Issuer have been provided in respect of such Letters of
Credit) and the termination of the Commitments. If any amount shall erroneously
be paid to any Grantor on account of such subrogation, contribution,
reimbursement, indemnity or similar right, such amount shall be held in trust
for the benefit of the Credit Parties and shall forthwith be paid to the Agent
to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents. Subject to the foregoing, to the extent that any Borrower shall,
under the Credit Agreement, this Agreement or any other Loan Document, as a
joint and several obligor, repay any of the Obligations constituting Loans made
to another Borrower under the Credit Agreement, this Agreement or any other Loan
Document or other Obligations incurred directly and primarily by any other
Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (32)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section
5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA, or Section 5 of the UFCA. Anything herein or in any other Loan
Document to the contrary notwithstanding, in any action or proceeding under any
Debtor Relief Law or other Law affecting the rights of creditors generally, if
the Obligations of each Grantor would be held or determined to be void,
voidable, invalid or unenforceable, then notwithstanding any other provision to
the contrary in this Agreement or any other Loan Document, the amount of such
liability, without any further action by such Grantor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding.

 

10



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 3.1. Pledge; Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Grantor
hereby pledges and grants to the Agent for its benefit and for the benefit of
the other Credit Parties, a Lien on and security interest in and to all of the
right, title and interest of such Grantor in, to and under all personal property
and interests in such personal property, wherever located, and whether now
existing or hereafter arising or acquired from time to time (collectively, the
“Collateral”), including, without limitation:

(i) all Accounts;

(ii) all Goods, including Equipment, Inventory and Fixtures;

(iii) all Documents (including, if applicable, electronic Documents),
Instruments and Chattel Paper (whether tangible or electronic);

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Commercial Tort Claims, including, without limitation, those described
in Schedule IV to this Agreement;

(viii) all General Intangibles (other than Intellectual Property);

(ix) all Deposit Accounts and Securities Accounts;

(x) all Supporting Obligations;

(xi) all books and records relating to the Collateral; and

(xii) to the extent not covered by clauses (i) through (xi) of this sentence,
all other personal property of such Grantor, whether tangible or intangible and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing, but, in each case, excluding any Intellectual Property;

 

11



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (i) through (xii)
above, the security interest created by this Agreement shall not extend to, and
the term “Collateral” shall not include, any Excluded Property, and the Grantors
shall from time to time at the reasonable request of the Agent give written
notice to the Agent identifying in reasonable detail the Excluded Property and
shall provide to the Agent such other information regarding the Excluded
Property as the Agent may reasonably request.

SECTION 3.2. Secured Obligations. This Agreement secures, and the Collateral is
collateral security for, the payment and performance in full when due of the
Secured Obligations.

SECTION 3.3. Security Interest. (a) Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to authenticate and file in any
relevant jurisdiction any financing statements and amendments thereto that
contain the information required by Article 9 of the Uniform Commercial Code of
each applicable jurisdiction for the filing of any financing statement or
amendment relating to the Collateral, including, without limitation, (i) whether
such Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (ii) a description of the
Collateral as set forth in SECTION 3.1 above. Each Grantor agrees to provide all
information described in the immediately preceding sentence to the Agent
promptly upon request.

(b) Each Grantor hereby ratifies its prior authorization for the Agent to file
in any relevant jurisdiction any financing statements or amendments thereto
relating to the Collateral if filed prior to the date hereof.

ARTICLE IV

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 4.1. Delivery of Certificated Securities Collateral. Each Grantor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Agent in suitable form for transfer by
delivery or accompanied by duly executed instruments of transfer or assignment
in blank or the applicable Grantor has otherwise satisfied the requirements of
SECTION 4.4(b), and that as of the date hereof the Agent has a perfected first
priority security interest therein. Each Grantor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Grantor after the date hereof, shall promptly (and
in any event within five (5) Business Days) upon receipt thereof by such Grantor
be delivered to and held by or on behalf of the Agent pursuant hereto or the
applicable Grantor has otherwise satisfied the requirements of SECTION 4.4(b)
with respect thereto. All

 

12



--------------------------------------------------------------------------------

certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Agent. The Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to endorse, assign or otherwise
transfer to or to register in the name of the Agent or any of its nominees or
endorse for negotiation any or all of the Securities Collateral, without any
indication that such Securities Collateral is subject to the security interest
hereunder. In addition, at any time upon the occurrence and during the
continuance of any Event of Default, the Agent shall have the right with written
notice to exchange certificates representing or evidencing Securities Collateral
for certificates of smaller or larger denominations, accompanied by instruments
of transfer or assignment and letters of direction duly executed in blank.

SECTION 4.2. Perfection of Uncertificated Securities Collateral. Each Grantor
represents and warrants that as of the date hereof the Agent has a perfected
first priority security interest in all uncertificated Pledged Interests pledged
by it hereunder that are in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Persons to permit the Agent or its designees to be
substituted for the applicable Grantor as a shareholder, member, partner or
other equity owner, as applicable, thereto. Each Grantor hereby agrees that if
any of the Pledged Interests are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law and upon the request of the Agent, cause such pledge to be
recorded on the equityholder register or the books of the issuer, execute
customary pledge forms or other documents necessary or reasonably requested to
complete the pledge, and shall otherwise comply with the provisions of SECTION
6.1 hereof, and give the Agent the right to transfer such Pledged Interests
under the terms hereof and upon the reasonable request of the Agent, provide to
the Agent an opinion of counsel, in form and substance reasonably satisfactory
to the Agent, confirming such pledge and perfection thereof. Each Grantor hereby
represents and warrants that no uncertificated Pledged Interests of an issuer
that is a Subsidiary of such Grantor and that are required to be pledged
hereunder is a “security” for purposes of Article 8 of the UCC of the
jurisdiction of organization of such issuer of such Pledged Interests. Each
Grantor agrees that it shall not opt to have any uncertificated Pledged
Interests of an issuer that is a Subsidiary of such Grantor and that is required
to be pledged hereunder be treated as a “security” for purposes of Article 8 of
the UCC of the jurisdiction of organization of such issuer of such Pledged
Interests.

SECTION 4.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that the security
interests granted pursuant to this Agreement will, upon completion of the
filings and other actions specified on Schedule II (which, in the case of all
filings and other documents referred to on said Schedule, have been or will be
delivered to the Agent in completed and, if applicable, duly executed form in
accordance with the Credit Agreement and the other Loan Documents) constitute
valid perfected security interests in all of the Collateral as of the date
hereof in favor of the Agent, for the ratable benefit of the Credit Parties, as
collateral security for such Grantor’s Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor. Each Grantor
agrees that at the sole cost and expense of the Grantors, (i) such Grantor will
maintain the security interest created by this Agreement in the Collateral as a
perfected security interest

 

13



--------------------------------------------------------------------------------

having the priority required by the Credit Agreement and shall defend such
security interest against the claims and demands of all Persons (other than with
respect to Permitted Encumbrances and subject to the rights of the Grantors to
dispose of the Collateral to the extent permitted under the Loan Documents),
(ii) such Grantor shall furnish to the Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Agent may reasonably request,
all in reasonable detail and (iii) at any time and from time to time, upon the
written request of the Agent, such Grantor shall promptly and duly execute and
deliver, and file and have recorded, such further instruments and documents and
take such further action as the Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the other Loan
Documents and the rights and powers herein and therein granted, including the
filing of any financing statements, continuation statements and other documents
(including this Agreement) under the UCC (or other applicable Laws) and, to the
extent applicable, the execution and delivery of Control Agreements, all in form
reasonably satisfactory to the Agent and in such offices as the Agent may
reasonably request.

SECTION 4.4. Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Collateral, each Grantor represents, warrants and
agrees, in each case at such Grantor’s own expense, with respect to the
following Collateral that:

(a) Instruments and Tangible Chattel Paper. As of the date hereof (i) no amount
payable under or in connection with any of the Collateral is evidenced by any
Instrument or Tangible Chattel Paper other than (a) such Instruments and
Tangible Chattel Paper listed in Section II. E. of the Perfection Certificate
and (b) Instruments with a face value equal to or less than $250,000
individually or $1,000,000 in the aggregate as to all such Instruments held by
or payable to any Grantor, and (ii) each Instrument and each item of Tangible
Chattel Paper listed in Section II. E. of the Perfection Certificate, to the
extent requested by the Agent, has been properly endorsed, assigned and
delivered to the Agent, accompanied by instruments of transfer or assignment and
letters of direction duly executed in blank. If any amount payable under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, the Grantor acquiring such Instrument or Tangible
Chattel Paper shall forthwith endorse, assign and deliver the same to the Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Agent may reasonably request from time to time.

(b) Investment Property. (1) As of the date hereof (1) it has no Securities
Accounts other than those listed in Section II.B. of the Perfection Certificate,
(2) it does not hold, own or have any interest in any certificated securities or
uncertificated securities constituting Pledged Interests other than those with
respect to which the Agent has a perfected first priority security interest in
such Pledged Interests, and (3) it has entered into a duly authorized, executed
and delivered Control Agreement with respect to each Securities Account listed
in Section II.B. of the Perfection Certificate pursuant to which the Agent has a
perfected first priority security interest in such Securities Accounts by
Control.

 

14



--------------------------------------------------------------------------------

(2) If any Grantor shall at any time hold or acquire any certificated
Securities, other than any Securities constituting Excluded Equity not required
to be pledged hereunder, such Grantor shall promptly (a) notify the Agent
thereof and endorse, assign and deliver the same to the Agent, accompanied by
such instruments of transfer or assignment duly executed in blank, all in form
and substance reasonably satisfactory to the Agent or (b) deliver such
Securities into a Securities Account with respect to which a Control Agreement
is in effect in favor of the Agent. If any Securities now or hereafter acquired
by any Grantor, other than any Securities constituting Excluded Equity not
required to be pledged hereunder, are uncertificated, such Grantor shall
promptly notify the Agent thereof and pursuant to an agreement in form and
substance reasonably satisfactory to the Agent, either (a) grant Control to the
Agent and cause the issuer to agree to comply with instructions from the Agent
as to such Securities, without further consent of any Grantor or such nominee,
(b) cause a security entitlement with respect to such uncertificated security to
be held in a Securities Account with respect to which the Agent has Control or
(c) arrange for the Agent to become the registered owner of the
Securities. Grantor shall not hereafter establish and maintain any Securities
Account with any Securities Intermediary unless (1) the applicable Grantor shall
have given the Agent five (5) Business Days’ prior written notice of its
intention to establish such new Securities Account with such Securities
Intermediary, and (2) such Securities Intermediary and such Grantor shall have
duly executed and delivered a Control Agreement with respect to such Securities
Account. Each Grantor shall accept any cash and Investment Property which are
proceeds of the Pledged Interests in trust for the benefit of the Agent and
promptly upon receipt thereof, deposit any cash received by it into an account
with respect to which the Agent has Control, or with respect to any Investment
Property or additional Securities, take such actions as required above with
respect to such Securities. No Grantor shall grant Control over any Pledged
Interests to any Person other than the Agent (subject to clause (r) of the
definition of Permitted Encumbrances).

(3) As between the Agent and the Grantors, the Grantors shall bear the
investment risk with respect to the Investment Property and Pledged Interests,
and the risk of loss of, damage to, or the destruction of the Investment
Property and Pledged Interests, whether in the possession of, or maintained as a
security entitlement or deposit by, or subject to the control of, the Agent, a
Securities Intermediary, any Grantor or any other Person; provided, however,
that nothing contained in this SECTION 4.4(b) shall release or relieve any
Securities Intermediary of its duties and obligations to the Grantors or any
other Person under any Control Agreement or under applicable Law. Each Grantor
shall promptly pay all Claims and fees of whatever kind or nature with respect
to the Pledged Interests. In the event any Grantor shall fail to make such
payment contemplated in the immediately preceding sentence, the Agent may do so
for the account of such Grantor and the Grantors shall promptly reimburse and
indemnify the Agent for all costs and expenses incurred by the Agent under this
SECTION 4.4(b).

 

15



--------------------------------------------------------------------------------

(c) Electronic Chattel Paper and Transferable Records. As of the date hereof no
amount payable under or in connection with any of the Collateral is evidenced by
any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Agent thereof and
shall take such action as the Agent may reasonably request to vest in the Agent
control under UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Agent agrees with such Grantor that the Agent will arrange, pursuant
to procedures reasonably satisfactory to the Agent and so long as such
procedures will not result in the Agent’s loss of control, for the Grantor to
make alterations to such Electronic Chattel Paper or transferable record
permitted under UCC Section 9-105 or, as the case may be, Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or Section 16
of the Uniform Electronic Transactions Act, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

(d) Letter-of-Credit Rights. If such Grantor is at any time a beneficiary under
a Letter of Credit now or hereafter issued in favor of such Grantor (which, for
the avoidance of doubt, shall not include any Letter of Credit issued pursuant
to the Credit Agreement), such Grantor shall promptly notify the Agent thereof
and such Grantor shall, during the continuance of an Event of Default, at the
request of the Agent, arrange for the Agent to become the beneficiary of such
Letter of Credit; provided that during the continuance of a Cash Dominion Event,
any proceeds received by such Grantor (or the Agent, if applicable) on account
of any drawing under any such Letter of Credit shall be applied as provided in
the Credit Agreement.

(e) Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Schedule IV to this Agreement. If any Grantor
shall at any time hold or acquire a Commercial Tort Claim, such Grantor shall
immediately notify the Agent in writing signed by such Grantor of the brief
details thereof and grant to the Agent in such writing a security interest
therein and in the Proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the Agent.

SECTION 4.5. Supplements; Further Assurances. Each Grantor shall take such
further actions, and execute and deliver to the Agent such additional
assignments, agreements, supplements, powers and instruments, as the Agent may
in its reasonable judgment deem necessary or appropriate, wherever required by
Law, in order to perfect, preserve and protect the security interest in the
Collateral as provided herein and the rights and interests granted to the Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm unto the

 

16



--------------------------------------------------------------------------------

Agent or permit the Agent to exercise and enforce its rights, powers and
remedies hereunder with respect to any Collateral, except that, notwithstanding
anything herein to the contrary, under no circumstances will any Grantor be
required to take action under, or provide documentation governed by, the Laws of
any jurisdiction other than the United States or any State thereof or the
District of Columbia (or any political subdivision thereof, territories or
possessions of the United States or Puerto Rico) and under no circumstances will
any Grantor be required to deliver any certificate of title to Agent. If an
Event of Default has occurred and is continuing, the Agent may institute and
maintain, in its own name or in the name of any Grantor, such suits and
proceedings as the Agent may be advised by counsel shall be necessary or
expedient to prevent any impairment of the security interest in or the
perfection thereof in the Collateral. All of the foregoing shall be at the sole
cost and expense of the Grantors. The Grantors and the Agent acknowledge that
this Agreement is intended to grant to the Agent for the benefit of the Credit
Parties a security interest in and Lien upon the Collateral and shall not
constitute or create a present assignment of any of the Collateral.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents, each Grantor represents, warrants and covenants as follows:

SECTION 5.1. Title. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except such as have been filed in favor of the Agent pursuant to this
Agreement or as are permitted by the Credit Agreement. No Person other than the
Agent has Control or possession of all or any part of the Collateral except as
permitted by the Credit Agreement.

SECTION 5.2. Limitation on Liens; Defense of Claims; Transferability of
Collateral. Except for the security interest granted to the Agent for the
ratable benefit of the Credit Parties pursuant to this Agreement and the other
Liens permitted to exist on the Collateral by the Credit Agreement, each Grantor
owns each item of the Collateral free and clear of any and all Liens or claims
of others. No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Agent, for the ratable benefit of the
Credit Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement. Each Grantor shall, at its own cost and expense, defend title to the
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Agent and the priority thereof against all claims and
demands of all Persons, at its own cost and expense, at any time claiming any
interest therein adverse to the Agent or any other Credit Party other than
Permitted Encumbrances.

 

17



--------------------------------------------------------------------------------

SECTION 5.3. Chief Executive Office; Change of Name; Jurisdiction of
Organization. (a) The exact legal name, type of organization, jurisdiction of
organization, federal taxpayer identification number, organizational
identification number (if any) and chief executive office of such Grantor is
indicated next to its name in Sections I.A. and I.B. of the Perfection
Certificate. Such Grantor agrees (A) to provide such notice with respect to any
change to any of the foregoing as provided in the Credit Agreement and (B) to
take all action reasonably requested by the Agent to maintain the perfection and
priority of the security interest of the Agent for the benefit of the Credit
Parties in the Collateral intended to be granted hereunder. Each Grantor agrees
to promptly provide the Agent with certified Organization Documents reflecting
any of the changes described in the preceding sentence.

(b) The Agent may rely on opinions of counsel as to whether any or all UCC
financing statements of the Grantors need to be amended as a result of any of
the changes described in SECTION 5.3(a). If any Grantor fails to provide
information to the Agent about such changes on a timely basis, the Agent shall
not be liable or responsible to any party for any failure to maintain a
perfected security interest in such Grantor’s property, for which the Agent
needed to have information relating to such changes. The Agent shall have no
duty to inquire about such changes if any Grantor does not inform the Agent of
such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Agent to search for information on such changes if
such information is not provided by any Grantor.

SECTION 5.4. Location of Inventory. As of the Effective Date, other than
locations where any Grantor maintains Collateral with a value equal to or less
than $25,000 individually or $250,000 in the aggregate as to all such locations,
all Inventory (and all books and records related thereto) of such Grantor is
located at the chief executive office or such other location listed in the
Perfection Certificate or in transit between such locations.

SECTION 5.5. Due Authorization and Issuance. All of the Pledged Interests of an
issuer that is a Subsidiary of a Grantor have been, and to the extent any
Pledged Interests are hereafter issued, such shares or other equity interests
will be, upon such issuance, duly authorized, validly issued and, to the extent
applicable, fully paid and non-assessable.

SECTION 5.6. No Conflicts, Consents, etc. No consent of any party (including,
without limitation, equity holders or creditors of such Grantor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required (A) for the grant
of the security interest by such Grantor of the Collateral pledged by it
pursuant to this Agreement or for the execution, delivery or performance hereof
by such Grantor, or (B) for the exercise by the Agent of the rights provided for
in this Agreement, except for such consents, authorizations, approvals, licenses
or other actions as have previously been obtained on or prior to the date
hereof. Following the occurrence and during the continuance of an Event of
Default, if the Agent desires to exercise any remedies, voting or consensual
rights or attorney-in-fact powers set forth in this Agreement and reasonably
determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other Person therefor, then, upon the reasonable request of the
Agent, such Grantor agrees to use commercially reasonable efforts to assist and
aid the Agent to obtain as soon as commercially practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.

 

18



--------------------------------------------------------------------------------

SECTION 5.7. Insurance. Such Grantor shall maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement. Each Grantor hereby irrevocably makes, constitutes and appoints the
Agent (and all officers, employees or agents designated by the Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact), exercisable only after
the occurrence and during the continuance of an Event of Default, for the
purpose of making, settling and adjusting claims in respect of the Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto
(it being understood and agreed that after the occurrence and during the
continuance of a Cash Dominion Event, such Grantor shall remit to the Agent any
such proceeds of insurance policies as and to the extent required by the Credit
Agreement). In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required hereby or to pay
any premium in whole or in part relating thereto, the Agent may, without waiving
or releasing any obligation or liability of the Grantors hereunder or any
Default or Event of Default, in its sole discretion, obtain and maintain such
policies of insurance and pay such premium and take any other actions with
respect thereto as the Agent deems advisable. All sums disbursed by the Agent in
connection with this SECTION 5.7, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Agent and shall be additional Secured Obligations
secured hereby.

SECTION 5.8. Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Agreement relating to the Collateral, is accurate and complete in all
material respects. The Collateral described on the schedules annexed hereto or
in the Perfection Certificate constitutes all of the property of such type of
Collateral owned or held by the Grantors.

SECTION 5.9. Credit Card Receivables.

(a) No amount payable to such Grantor under or in connection with any Credit
Card Receivable is evidenced by any Instrument or Chattel Paper which has not
been delivered to the Agent to the extent required pursuant to SECTION 4.4(a) of
this Agreement.

(b) None of the obligors on any Credit Card Receivable is a Governmental
Authority.

(c) Each Eligible Credit Card Receivable is a bona fide existing payment
obligation of a credit card payment processor or an issuer of credit cards to a
Grantor resulting from charges by a customer of a Grantor on credit cards issued
by such issuer in connection with the sale of goods by such Grantor, or services
performed by such Grantor, in each case in the ordinary course of its business.

(d) Except as would not be reasonably expected to result in a Material Adverse
Effect, there are no facts, events or occurrences which would impair the
validity of any Credit Card Receivable, or tend to reduce the amount payable
thereunder from the face amount of the claim or invoice or statements delivered
to the Agent with respect thereto (other than arising in the ordinary course of
business).

 

19



--------------------------------------------------------------------------------

SECTION 5.10. Related Intellectual Property.

Each Grantor owns or has a license to use all Intellectual Property which is
reasonably necessary to sell the Collateral in the ordinary course of such
Grantor’s business. Such Grantor shall take all reasonably necessary steps to
maintain and preserve the benefit of each Trademark License, Copyright License
and Patent License which relates to Intellectual Property to the extent that the
use of such Intellectual Property would be reasonably necessary in connection
with the Agent’s enforcement of any of its remedies under the Loan
Documents. Except for consents which have been obtained, such Grantor does not
own any Eligible Inventory which is subject to any Copyright License, Trademark
License or Patent License or similar agreement with any third party which would
require any consent of any third party upon sale or disposition of that Eligible
Inventory pursuant to a going-out-of-business sale, orderly liquidation or
similar sale, in each case to the extent such going-out-of-business sale,
orderly liquidation or similar sale is conducted at the Stores or at any
location operated by a Third Party Dealer or Third Party Franchisee, and such
Grantor will promptly deliver notice to the Agent upon entering into any
Copyright License, Trademark License or Patent License or amendment thereto
which would require any such consent.

ARTICLE VI

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 6.1. Pledge of Additional Securities Collateral. Each Grantor shall,
upon obtaining any Pledged Interests or Intercompany Notes constituting
Collateral of any Person required to be pledged hereunder, accept the same in
trust for the benefit of the Agent and promptly deliver to the Agent a pledge
amendment, duly executed by such Grantor, in substantially the form of Exhibit 1
annexed hereto (each, a “Pledge Amendment”), and the certificates and other
documents required under SECTION 4.1 and SECTION 4.2 hereof in respect of the
additional Pledged Interests or Intercompany Notes which are to be pledged and
delivered pursuant to this Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Interests or
Intercompany Notes. Each Grantor hereby authorizes the Agent to attach each
Pledge Amendment to this Agreement and agrees that all Pledged Interests or
Intercompany Notes listed on any Pledge Amendment delivered to the Agent shall
for all purposes hereunder be considered Collateral.

SECTION 6.2. Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing, each
Grantor shall be entitled to exercise any and all voting and other consensual
rights pertaining to the Securities Collateral or any part thereof for any
purpose not inconsistent with the terms or purposes hereof, the Credit Agreement
or any other Loan Document evidencing the Secured Obligations.

 

20



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuance of any Event of Default, upon
written notice to the Lead Borrower by the Agent, all rights of each Grantor to
exercise the voting and other consensual rights it would otherwise be entitled
to exercise with respect to the Securities Collateral pursuant to SECTION 6.2(a)
hereof without any action, other than, in the case of any Securities Collateral,
or the giving of any notice shall immediately cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights; provided that the Agent
shall have the right, in its sole discretion, from time to time following the
occurrence and continuance of an Event of Default to permit such Grantor to
exercise such rights under SECTION 6.2(a). After such Event of Default is no
longer continuing, each Grantor shall have the right to exercise the voting,
managerial and other consensual rights and powers that it would otherwise be
entitled to pursuant to SECTION 6.2(a) hereof.

(c) So long as no Cash Dominion Event shall have occurred and be continuing,
each Grantor shall be entitled to receive and retain, and to utilize free and
clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with, and to the extent permitted by, the provisions
of the Credit Agreement; provided, however, that any and all such Distributions
consisting of rights or interests in the form of securities shall be promptly
delivered to the Agent to hold as Collateral and shall, if received by any
Grantor, be received in trust for the benefit of the Agent, be segregated from
the other property or funds of such Grantor and be promptly delivered to the
Agent as Collateral in the same form as so received (with any necessary
endorsement). The Agent shall, if necessary, upon written request of any Grantor
and at the sole cost and expense of the Grantors, from time to time execute and
deliver (or cause to be executed and delivered) to such Grantor all such
instruments as such Grantor may reasonably request in order to permit such
Grantor to receive the Distributions which it is authorized to receive and
retain pursuant to this SECTION 6.2(c).

(d) Upon the occurrence and during the continuance of any Cash Dominion Event,
all rights of each Grantor to receive Distributions which it would otherwise be
authorized to receive and retain pursuant to SECTION 6.2(c) hereof shall cease
and all such rights shall thereupon become vested in the Agent, which shall
thereupon have the sole right to receive and hold as Collateral such
Distributions. After such Cash Dominion Event is no longer continuing, each
Grantor shall have the right to receive the Distributions which it would be
authorized to receive and retain pursuant to SECTION 6.2(c).

(e) Each Grantor shall, at its sole cost and expense, from time to time execute
and deliver to the Agent appropriate instruments as the Agent may reasonably
request in order to permit the Agent to exercise the voting and other rights
which it may be entitled to exercise pursuant to SECTION 6.2(b) hereof and to
receive all Distributions which it may be entitled to receive under SECTION
6.2(d) hereof.

 

21



--------------------------------------------------------------------------------

(f) All Distributions which are received by any Grantor contrary to the
provisions of SECTION 6.2(c) hereof shall be received in trust for the benefit
of the Agent, shall be segregated from other funds of such Grantor and shall
immediately be paid over to the Agent as Collateral in the same form as so
received (with any necessary endorsement).

SECTION 6.3. Organization Documents.

As of the Closing Date, each Grantor has delivered to the Agent true, correct
and complete copies of its Organization Documents. The Organization Documents
are in full force and effect. No Grantor shall elect to treat any Pledged
Interests of an issuer that is a Subsidiary of such Grantor that are required to
be pledged hereunder as a security under Section 8-103 of the UCC.

SECTION 6.4. Defaults, Etc. As of the Closing Date, such Grantor is not in
default in the payment of any portion of any mandatory capital contribution, if
any, required to be made under any agreement to which such Grantor is a party
relating to the Pledged Interests pledged by it, and such Grantor is not in
violation of any other provisions of any such agreement to which such Grantor is
a party, or otherwise in default or violation thereunder. As of the date hereof,
there are no certificates, instruments, documents or other writings (other than
the Organization Documents and certificates, if any, delivered to the Agent)
which evidence any Pledged Interests of such Grantor.

SECTION 6.5. Certain Agreements of Grantors As Issuers and Holders of Equity
Interests.

(a) In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Grantor which is a partner in a partnership, limited
liability company or other entity, such Grantor hereby consents to the extent
required by the applicable Organization Documents to the pledge by each other
Grantor, pursuant to the terms hereof, of the Pledged Interests in such
partnership, limited liability company or other entity (to the extent
constituting Collateral) and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Interests to the Agent or
its nominee and to the substitution of the Agent or its nominee as a substituted
partner or member in such partnership, limited liability company or other entity
with all the rights, powers and duties of a general partner or a limited partner
or member, as the case may be.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

CERTAIN PROVISIONS CONCERNING CREDIT CARD RECEIVABLES

SECTION 7.1. Special Representations and Warranties. As of the time when any of
its Credit Card Receivables is included in the Borrowing Base as an Eligible
Credit Card Receivable, each Grantor shall be deemed to have represented and
warranted that such Credit Card Receivable, and all records, papers and
documents relating thereto (i) are genuine and correct and in all material
respects what they purport to be, (ii) represent the legal, valid and binding
obligation of the account debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such account
debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, and (iii) are in all
material respects in compliance and conform with all applicable federal, state
and local Laws and applicable Laws of any relevant foreign jurisdiction.

SECTION 7.2. Maintenance of Records. Each Grantor shall keep and maintain at its
own cost and expense complete records of each Credit Card Receivable, in a
manner consistent with prudent business practice, including, without limitation,
records of all payments received, all credits granted thereon, all merchandise
returned and all other documentation relating thereto. Each Grantor shall, at
such Grantor’s sole cost and expense, upon the Agent’s demand made at any time
after the occurrence and during the continuance of any Event of Default, deliver
all tangible evidence of all Credit Card Receivables, including, without
limitation, all documents evidencing such Credit Card Receivables and any books
and records relating thereto to the Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor). Upon the
occurrence and during the continuance of any Event of Default, the Agent may
transfer a full and complete copy of any Grantor’s books, records, credit
information, reports, memoranda and all other writings relating to the Credit
Card Receivables to and for the use by any Person that has acquired or is
contemplating acquisition of an interest in the Credit Card Receivables or the
Agent’s security interest therein in accordance with applicable Law without the
consent of any Grantor.

SECTION 7.3. Modification of Terms, Etc.No Grantor shall rescind or cancel any
indebtedness evidenced by any Credit Card Receivable or modify any term thereof
or make any adjustment with respect thereto except in the ordinary course of
business consistent with prudent business practice, or extend or renew any such
indebtedness except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Credit Card Receivable or interest
therein except in the ordinary course of business consistent with prudent
business practice or in accordance with the Credit Agreement without the prior
written consent of the Agent.

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

REMEDIES

SECTION 8.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default the Agent may, or, at the request of the Required Lenders,
shall, from time to time in respect of the Collateral, in addition to the other
rights and remedies provided for herein, under applicable Law or otherwise
available to it:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Agent, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Agent and shall promptly pay such amounts to the Agent;

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Grantor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Agent at any place or places
reasonably selected by the Agent, in which event such Grantor shall at its own
expense: (A) forthwith cause the same to be moved to the place or places
designated by the Agent and therewith delivered to the Agent, (B) store and keep
any Collateral so delivered to the Agent at such place or places pending further
action by the Agent and (C) while the Collateral shall be so stored and kept,
provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. Time is of the
essence with respect to each Grantor’s obligation to deliver the Collateral as
contemplated in this SECTION 8.1. Upon application to a court of equity having
jurisdiction, the Agent shall be entitled to a decree requiring specific
performance by any Grantor of such obligation;

 

 

24



--------------------------------------------------------------------------------

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in SECTION 8.7
hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Articles VI and VIII hereof;

(vii) Subject to the limitation set forth in SECTION 6.2, exercise any and all
rights as beneficial and legal owner of the Collateral, including, without
limitation, perfecting assignment of and exercising any and all voting,
consensual and other rights and powers with respect to any Collateral; and

(viii) Exercise all the rights and remedies of a secured party under the UCC,
and the Agent may also in its sole discretion, without notice except as
specified herein, sell, assign or grant a license to use the Collateral or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Agent’s offices or elsewhere, as part of one or
more going out of business sales in the Agent’s own right or by one or more
agents and contractors, all as the Agent, in its sole discretion, may deem
advisable, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Agent may deem advisable. The Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Upon reasonable notice, the
Agent shall have the right to conduct such sales on any Grantor’s premises and
shall have the right to use any Grantor’s premises without charge for such sales
for such time or times as the Agent may reasonably see fit. The Agent and any
agent or contractor, in conjunction with any such sale, may augment the
Inventory with other goods (all of which other goods shall remain the sole
property of the Agent or such agent or contractor). Any amounts realized from
the sale of such goods which constitute augmentations to the Inventory (net of
an allocable share of the costs and expenses incurred in their disposition)
shall be the sole property of the Agent or such agent or contractor and neither
any Grantor nor any Person claiming under or in right of any Grantor shall have
any interest therein. The Agent or any other Credit Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Grantor, and each Grantor hereby waives, to the
fullest extent permitted by Law, all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given. To
the fullest extent permitted by Law, each Grantor hereby waives any claims
against the Agent arising by reason of the fact that the price at which any
Collateral may have been sold, assigned or licensed at such a private sale was
less than the price which might have been obtained at a public sale, even if the
Agent accepts the first offer received and does not offer such Collateral to
more than one offeree.

 

 

25



--------------------------------------------------------------------------------

SECTION 8.2. Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of Collateral shall be required by
applicable Law and unless the Collateral is perishable or threatens to decline
speedily in value, or is of a type customarily sold on a recognized market (in
which event the Agent shall provide such Grantor such advance notice as may be
practicable under the circumstances), ten (10) days’ prior notice to such
Grantor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Grantor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.

SECTION 8.3. Waiver of Notice and Claims. Each Grantor hereby waives, to the
fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Agent’s taking possession or the Agent’s disposition of any
of the Collateral, including, without limitation, any and all prior notice and
hearing for any prejudgment remedy or remedies and any such right which such
Grantor would otherwise have under law, and each Grantor hereby further waives,
to the fullest extent permitted by applicable Law: (i) all damages occasioned by
such taking of possession, (ii) except as otherwise expressly provided herein,
all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable Law. The Agent shall
not be liable for any incorrect or improper payment made pursuant to this
ARTICLE VIII in the absence of gross negligence or willful misconduct. Any sale
of or any other realization upon, any Collateral in accordance with this
Agreement shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Grantor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through or under
such Grantor.

SECTION 8.4. Certain Sales of Collateral.

(a) Each Grantor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Agent may
be compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who meet the requirements of such Governmental
Authority. Each Grantor acknowledges that any such sales may be at prices and on
terms less favorable to the Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable Law, the
Agent shall have no obligation to engage in public sales.

(b) Each Grantor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities Laws, the Agent may be
compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to Persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment

 

26



--------------------------------------------------------------------------------

and not with a view to the distribution or resale thereof. Each Grantor
acknowledges that any such private sales may be at prices and on terms less
favorable to the Agent than those obtainable through a public sale without such
restrictions (including, without limitation, a public offering made pursuant to
a registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral or Investment Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities Laws,
even if such issuer would agree to do so.

(c) If the Agent determines to exercise its right to sell any or all of the
Securities Collateral or Investment Property, upon written request, the
applicable Grantor shall from time to time furnish to the Agent all such
information as the Agent may reasonably request in order to determine the number
of securities included in the Securities Collateral or Investment Property which
may be sold by the Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.

Each Grantor further agrees that a breach of any of the covenants contained in
this SECTION 8.4 will cause irreparable injury to the Agent and the other Credit
Parties, that the Agent and the other Credit Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this SECTION 8.4 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives, to the fullest extent it can do so
in accordance with applicable Law, and agrees not to assert any defenses against
an action for specific performance of such covenants except for a defense that
the Secured Obligations are not then due and payable in accordance with the
agreements and instruments governing and evidencing such Secured Obligation or
that no Event of Default has occurred and is continuing.

SECTION 8.5. No Waiver; Cumulative Remedies. No failure on the part of the Agent
to exercise, no course of dealing with respect to, and no delay on the part of
the Agent in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy; nor shall the Agent be required to
look first to, enforce or exhaust any other security, collateral or
guaranties. The remedies herein provided are cumulative and are not exclusive of
any remedies provided by Law.

(ii) In the event that the Agent shall have instituted any proceeding to enforce
any right, power or remedy under this Agreement by foreclosure, sale, entry or
otherwise, and such proceeding shall have been discontinued or abandoned for any
reason or shall have been determined adversely to the Agent, then and in every
such case, the Grantors, the Agent and each other Credit Party shall be restored
to their respective former positions and rights hereunder with respect to the
Collateral, and all rights, remedies and powers of the Agent and the other
Credit Parties shall continue as if no such proceeding had been instituted.

 

27



--------------------------------------------------------------------------------

SECTION 8.6. Grant of License. For the purpose of enabling the Agent, during the
continuance of an Event of Default, to exercise rights and remedies under this
ARTICLE VIII at such time as the Agent shall be lawfully entitled to exercise
such rights and remedies, and for no other purpose, each Grantor hereby grants
to the Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any of the Related Intellectual Property, and any
Real Estate or other assets now owned or hereafter acquired by such Grantor,
wherever the same may be located, including in such license access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout thereof; provided that,
notwithstanding the foregoing, except as provided in any agreement between the
Agent and the owner or licensor of such Intellectual Property, Real Estate or
other assets (including, without limitation, the Sears Tri-Party Agreement),
this Agreement shall not constitute a license to use, license or sublicense, any
Intellectual Property to the extent such license or sublicense is prohibited by
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such Intellectual Property, except to the extent that (x) the term in
such contract, license, agreement, instrument or other document providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law, or (y) the contract, license, agreement,
instrument or other document pursuant to which such Grantor was granted its
rights to any such Intellectual Property was issued by a Subsidiary or Affiliate
of such Grantor (and is not subject to an applicable constraint in an
over-license or other agreement with a third party).

SECTION 8.7. Application of Proceeds. The proceeds received by the Agent in
respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Agent of its remedies
shall be applied, together with any other sums then held by the Agent pursuant
to this Agreement, in accordance with and as set forth in Section 8.03 of the
Credit Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.1. Concerning the Agent.

(i) The Agent has been appointed as administrative agent and collateral agent
pursuant to the Credit Agreement. The actions of the Agent hereunder are subject
to the provisions of the Credit Agreement. The Agent shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from

 

28



--------------------------------------------------------------------------------

taking action (including, without limitation, the release or substitution of the
Collateral), in accordance with this Agreement and the Credit Agreement. The
Agent may employ agents and attorneys-in-fact in connection herewith and shall
not be liable for the negligence or misconduct of any such agents or
attorneys-in-fact except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents or
attorneys-in-fact. The Agent may resign and a successor Agent may be appointed
in the manner provided in the Credit Agreement. Upon the acceptance of any
appointment as the Agent by a successor Agent, that successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent under this Agreement, and the retiring Agent
shall thereupon be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Agent.

(ii) The Agent shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if such Collateral is
accorded treatment substantially equivalent to that which the Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Agent nor any of the other
Credit Parties shall have responsibility for, without limitation (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not the Agent or any other Credit Party has or is deemed to have
knowledge of such matters, or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.

(iii) The Agent shall be entitled to rely upon any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, upon advice of counsel selected by it.

(iv) If any item of Collateral also constitutes collateral granted to Agent
under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Agent, in its sole discretion, shall select which provision or provisions shall
control.

SECTION 9.2. Agent May Perform; Agent Appointed Attorney-in-Fact.

(i) During the continuance of an Event of Default, if (1) any Grantor shall fail
to perform any covenants contained in this Agreement or, with respect to
covenants relating to the protection or preservation of the Collateral, in the
Credit Agreement (including, without limitation, such Grantor’s covenants to (A)
pay the premiums in respect of all required insurance policies hereunder, (B)
pay taxes, (C) make repairs, (D) discharge Liens and (E) pay or perform any
other obligations of such Grantor with respect to any Collateral) or (2) any
warranty on the part of any Grantor contained herein shall be breached, the
Agent may (but shall not be obligated

 

29



--------------------------------------------------------------------------------

to) do the same or cause it to be done or remedy any such breach, and may expend
funds for such purpose; provided, however, that Agent shall in no event be bound
to inquire into the validity of any tax, lien, imposition or other obligation
which such Grantor fails to pay or perform as and when required hereby. Any and
all amounts so expended by the Agent shall be paid by the Grantors in accordance
with the terms of Section 10.04 of the Credit Agreement. Neither the provisions
of this SECTION 9.2 nor any action taken by Agent pursuant to the provisions of
this SECTION 9.2 shall prevent any such failure to observe any covenant
contained in this Agreement nor any breach of warranty from constituting an
Event of Default.

(ii) Each Grantor hereby appoints the Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, or in its own name, for the purpose of carrying out the terms of this
Agreement, from time to time after the occurrence and during the continuation of
an Event of Default, to take any and all appropriate action and to execute any
instrument consistent with the terms of the Credit Agreement and the other
Security Documents which the Agent reasonably deems necessary to accomplish the
purposes of this Agreement. The foregoing grant of authority is a power of
attorney coupled with an interest and such appointment shall be irrevocable for
the term hereof. Each Grantor hereby ratifies all that such attorney shall
lawfully do or cause to be done by virtue hereof. Anything in this Section
9.2(ii) to the contrary notwithstanding, the Agent agrees that it will not
exercise any right under the power of attorney provided for in this Section
9.2(ii) unless an Event of Default shall have occurred and be continuing.

SECTION 9.3. [Reserved.]

SECTION 9.4. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Grantors, their respective successors and assigns, and (ii) inure,
together with the rights and remedies of the Agent hereunder, to the benefit of
the Agent and the other Credit Parties and each of their respective successors,
transferees and assigns. No other Persons (including, without limitation, any
other creditor of any Grantor) shall have any interest herein or any right or
benefit with respect hereto. Without limiting the generality of the foregoing
clause (ii), any Credit Party may, subject to the provisions of the Credit
Agreement, assign or otherwise transfer any indebtedness held by it secured by
this Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Credit Party,
herein or otherwise.

SECTION 9.5. Termination; Release.

This Agreement, the Lien in favor of the Agent (for the benefit of itself and
the other Credit Parties) and all other security interests granted hereby shall
terminate in accordance with Section 10.21 of the Credit Agreement.

SECTION 9.6. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Grantor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Agent and the Grantors.

 

30



--------------------------------------------------------------------------------

Any amendment, modification or supplement of or to any provision hereof, any
waiver of any provision hereof and any consent to any departure by any Grantor
from the terms of any provision hereof shall be effective only in the specific
instance and for the specific purpose for which made or given. Except where
notice is specifically required by this Agreement or any other document
evidencing the Secured Obligations, no notice to or demand on any Grantor in any
case shall entitle any Grantor to any other or further notice or demand in
similar or other circumstances.

SECTION 9.7. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Agent, addressed to it
at the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
parties hereto complying as to delivery with the terms of this SECTION 9.7.

SECTION 9.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.9. CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.

(a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
GRANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

 

31



--------------------------------------------------------------------------------

(b) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) EACH GRANTOR AGREES THAT ANY ACTION COMMENCED BY ANY GRANTOR ASSERTING ANY
CLAIM OR COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY OR ANY FEDERAL COURT SITTING THEREIN AS THE AGENT MAY
ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS WITH RESPECT TO ANY SUCH ACTION.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND WHETHER INITIATED BY OR
AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS JOINED AS A PARTY
LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.10. Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 9.11. Execution in Counterparts; Effectiveness.

This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Agreement.

 

32



--------------------------------------------------------------------------------

SECTION 9.12. No Release. Nothing set forth in this Agreement shall relieve any
Grantor from the performance of any term, covenant, condition or agreement on
such Grantor’s part to be performed or observed under or in respect of any of
the Collateral or from any liability to any Person under or in respect of any of
the Collateral or shall impose any obligation on the Agent or any other Credit
Party to perform or observe any such term, covenant, condition or agreement on
such Grantor’s part to be so performed or observed or shall impose any liability
on the Agent or any other Credit Party for any act or omission on the part of
such Grantor relating thereto or for any breach of any representation or
warranty on the part of such Grantor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith.

SECTION 9.13. Amendment and Restatement. This Agreement is an amendment and
restatement of the Existing Guaranty and Security Agreement. This Agreement is
in no way intended to constitute a novation of the Existing Guaranty and
Security Agreement or the Obligations (as defined in the Existing Credit
Agreement) existing under the Existing Credit Agreement and Existing Guaranty
and Security Agreement. With respect to (i) any date or time period occurring
and ending prior to the Effective Date, the Existing Guaranty and Security
Agreement and the other Loan Documents shall govern the respective rights and
obligations of any party or parties hereto also party thereto and shall for such
purposes remain in full force and effect; and (ii) any date or time period
occurring or ending on or after the Effective Date, the rights and obligations
of the parties hereto shall be governed by this Agreement (including, without
limitation, the schedules hereto) and the other Loan Documents. From and after
the Effective Date, the provisions of this Agreement shall prevail in the event
of any conflict or inconsistency between such provisions and those of the
Existing Guaranty and Security Agreement. Any security granted pursuant to or in
connection with the Existing Credit Agreement and the other Loan Documents
(whether pursuant to the Existing Guaranty and Security Agreement or otherwise)
shall continue to secure the obligations of the Grantors arising pursuant to or
in connection with the Credit Agreement (including all such obligations arising
initially pursuant to or in connection with the Existing Credit Agreement and
the other Loan Documents).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Agent have caused this Agreement to be
duly executed and delivered by their duly authorized officers as of the date
first above written.

 

SEARS HOMETOWN AND OUTLET STORES, INC., as a Grantor By:  

/s/ Ryan D. Robinson

Name:   Ryan D. Robinson Title:   Senior Vice President, Chief Administrative  
Officer and Chief Financial Officer SEARS AUTHORIZED HOMETOWN STORES, LLC, as a
Grantor By:  

/s/ Ryan D. Robinson

Name:   Ryan D. Robinson Title:   Senior Vice President and Chief Financial  
Officer SEARS HOME APPLIANCE SHOWROOMS, LLC, as a Grantor By:  

/s/ Ryan D. Robinson

Name:   Ryan D. Robinson Title:   Senior Vice President and Chief Financial  
Officer SEARS OUTLET STORES, L.L.C., as a Grantor By:  

/s/ Ryan D. Robinson

Name:   Ryan D. Robinson Title:   Senior Vice President and Chief Financial  
Officer

Signature Page to Amended and Restated Guaranty and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:  

/s/ Brian Lindblom

Name:   Brian Lindblom Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of                     , is delivered
pursuant to SECTION 6.1 of that certain Amended and Restated Guaranty and
Security Agreement dated as of November 1, 2016 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the
“Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement), made by (i) SEARS
AUTHORIZED HOMETOWN STORES, LLC, a Delaware limited liability company having an
office at 5500 Trillium Boulevard, Suite 501, Hoffman Estates, Illinois 60192,
as lead borrower for itself and the other Borrowers (the “Lead Borrower”), as
lead borrower for itself and the other Borrowers (the “Lead Borrower”), (ii) THE
BORROWERS party thereto from time to time (together with the Lead Borrower, the
“Borrowers), and (iii) THE GUARANTORS party thereto from time to time (the
“Guarantors”), as pledgors, assignors and debtors (the Borrowers, together with
the Guarantors, in such capacities and together with any successors in such
capacities, the “Grantors,” and each, a “Grantor”), in favor of BANK OF AMERICA,
N.A., having an office at 100 Federal Street, 9th Floor, Boston,
Massachusetts 02110, in its capacity as administrative agent and collateral
agent for the Credit Parties, in its capacity as administrative agent and
collateral agent for the Credit Parties pursuant to the Credit Agreement, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Agent”). The undersigned hereby agrees that
this Securities Pledge Amendment may be attached to the Agreement and that the
Pledged Interests and/or Intercompany Notes listed on this Securities Pledge
Amendment shall be deemed to be and shall become part of the Collateral and
shall secure all Secured Obligations.



--------------------------------------------------------------------------------

PLEDGED INTERESTS

 

ISSUER

  

CLASS

OF STOCK

OR

INTERESTS

  

PAR

VALUE

  

CERTIFICATE

NO(S).

  

NUMBER OF
SHARES

OR

INTERESTS

  

PERCENTAGE OF

ALL ISSUED CAPITAL

OR OTHER EQUITY
INTERESTS OF ISSUER



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

  

PRINCIPAL

AMOUNT

  

DATE OF

ISSUANCE

  

INTEREST

RATE

  

MATURITY

DATE

 

[                                                                          ], as
Grantor By:  

 

  Name:   Title:

 

AGREED TO AND ACCEPTED:

BANK OF AMERICA, N.A., as Agent

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE I

Intercompany Notes

None.



--------------------------------------------------------------------------------

SCHEDULE II

Filings, Registrations and Recordings

I. Uniform Commercial Code Filings

UCC-1 Financing Statements to be filed against the Grantors specified below with
the Secretary of State of the Jurisdictions set forth below next to such
Grantor’s name:

 

Grantors

  

Jurisdiction(s)

Sears Hometown and Outlet Stores, Inc.    Delaware Sears Authorized Hometown
Stores, LLC    Delaware Sears Home Appliance Showrooms, LLC    Delaware Sears
Outlet Stores, L.L.C.    Delaware

II. Other Actions

1. Establishing control over Collateral for which perfection requires possession
or control (as defined in the New York UCC), including cash and cash equivalents
and Deposit Accounts (for which an appropriate agreement with the applicable
depository institution, broker, intermediary, or other institution with which
such assets are held would be needed).

2. Any steps required for perfection of Collateral that cannot be satisfied by
possession or control of such Collateral or the filing of a UCC-1 financing
statement in the jurisdiction in which the applicable grantor is organized or
domiciled.



--------------------------------------------------------------------------------

SCHEDULE III

Pledged Interests

 

Grantor

  

Issuer

  

Type of

Organization

  

# of

Shares

Owned

  

Total Shares
Outstanding

  

% of
Interest
Pledged

  

Certificate No.

(if uncertificated,

please indicate so)

Sears Hometown and Outlet Stores, Inc.    Sears Home Appliance Showrooms, LLC   
Limited Liability Company    100% of membership interests    N/A    100%   
Uncertificated Sears Hometown and Outlet Stores, Inc.    Sears Authorized
Hometown Stores, LLC    Limited Liability Company    100% of membership
interests    N/A    100%    Uncertificated Sears Hometown and Outlet Stores,
Inc.    Sears Outlet Stores, L.L.C.    Limited Liability Company    100% of
membership interests    N/A    100%    Uncertificated Sears Outlet Stores,
L.L.C.    Troy Coolidge No. 6, LLC    Limited Liability Company    100% of
membership interests    N/A    100%    Uncertificated

Note: The Prayosha entities are in the process of being dissolved and so are not
listed.



--------------------------------------------------------------------------------

SCHEDULE IV

Commercial Tort Claims

 

Nature of Claim

  

Parties

  

Jurisdiction

  

File Date of
Claim

  

Claim No.

  

Description of Claim

  

Estimated
Damages Sought

Breach of Contract    Sears Hometown and Outlet Stores, Inc., Sears Authorized
Hometown Stores, LLC and Sears Home Appliance Showrooms, LLC v. Prayosha Philly
LLC, Prayosha Donut Corporation, Prayosha Management LLC, Chirag H. Patel,
Dasharath Patel, and Apeksha Patel    Cook County Circuit Court of Illinois   
01/24/2015    15L825    Former Franchisee Defendants defaulted under Agreements
with SEARS HOMETOWN AND OUTLET STORES, INC., including 8 Guaranty Agreements, 23
Franchise Agreements, and an Interim Management Agreement. The Court ordered
judgment on liability, but judgment on damages is still pending.   
$9,528,002.64, plus attorney’s fees Breach of Contract    Sears Authorized
Hometown Stores, LLC v. John Pointer and Dansen and Associates, LLC    American
Arbitration Association   

02/24/2015 (original claim file date)

9/23/2016 (SAHS counterclaim filing date)

   01-15-0002-7726    Hometown Store Dealer breached the Dealer Agreement by
failing to repay unauthorized price markdowns.    $10,813.92, plus attorney’s
fees Breach of Contract    Sears Authorized Hometown Stores, LLC and Sears Home
Appliance Showrooms, LLC v. Appliance Alliance, LLC, Brent Turley and Minena
Turley    Northern District of Illinois    05/19/2015    1:15-CV-04414    Former
Franchisee Defendants breached 6 franchise agreements with Sears Authorized
Hometown Stores, LLC and Sears Home Appliance Showrooms, LLC by failing to make
timely payments to their employees and landlord and by failing to comply with
their financial reporting obligations.    $14.5 Million, plus attorney’s fees
Breach of Contract    Sears Authorized Hometown Stores, LLC v. KS Enterprises,
Inc.    Northern District of Illinois    07/26/2016    1:16-cv-07590    Former
Hometown Store Dealer breached his Dealer Agreement by abandoning operation of
his store and taking possession of Sears Authorized Hometown Stores, LLC’s
confidential data. Court has granted judgment as to repayment of SAHS’
attorney’s fees and directed Sears Authorized Hometown Stores, LLC’s to submit a
motion setting forth all damages.    $12,193.94 in attorney’s fees, plus other
damages relating to the breach of contract, which are not yet determined.